internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-105352-03 date date legend parent foreign company subsidiary foreign grandparent foreign sub foreign sub state a year year plr-105352-03 date date date tax professional company official dear we respond to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested for parent and subsidiary to make an election to file a consolidated federal_income_tax return with parent as the common parent under sec_1_1502-75 of the income_tax regulations election effective for their taxable_year ending on date additional information was received in and with letters dated march and date the material information submitted for consideration is summarized below in order to assist in the financing of a u s acquisition by foreign grandparent parent was formed in year by two wholly-owned subsidiaries foreign sub and foreign sub of foreign grandparent as a state a general_partnership with the filing on date of form_8832 entity classification election parent elected under the check- the-box ctb regulations of sec_301_7701-3 to be treated as a corporation for u s tax purposes effective on date parent formed foreign company a unlimited liability company disregarded as an entity separate from its single owner parent for federal tax purposes foreign company formed subsidiary a state a corporation becoming its owner parent is a calendar_year taxpayer for various reasons the election was never filed for year or year subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the election the statute_of_limitations on assessment under sec_6501 of the internal_revenue_code has not expired for parent’s or subsidiary’s taxable_year for which they want to make the election or for any taxable_year that would be affected by the election sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been plr-105352-03 a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents in the manner provided in sec_1_1502-75 to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return it must be filed not later than the last day prescribed by law including extensions of time for filing the common parent’s return under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations sec_1 a therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for parent and subsidiary to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax professional explain the circumstances that resulted in the failure to timely file a valid election the information establishes that parent reasonably relied on a qualified_tax professional who failed to make or advise parent to make the election the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent has shown that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-3 until days from the date on this letter for parent to file the election by filing a consolidated_return for the year ending on date including form_1122 authorization and consent of subsidiary_corporation to be included in a consolidated_income_tax_return a copy of this letter should be attached to the return if the parent group elects to file a consolidated_return for year then pursuant to sec_1_1502-75 the parent group will be required to file a consolidated_return for all subsequent taxable years in which the group continues to exist unless it has an election to discontinue filing consolidated_returns under sec_1_1502-75 plr-105352-03 the above extension of time is conditioned on the taxpayers’ parent’s and subsidiary’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 we express no opinion with respect to whether parent and subsidiary qualify substantively to file a consolidated_return or whether foreign company may properly be disregarded as an entity separate from its single owner for federal tax purposes in addition we express no opinion as to the tax effects or consequences of filing the return or the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by parent company official and tax professional however the director should verify all essential facts moreover notwithstanding that the extension to file the election is granted under sec_301_9100-3 penalties and interest that would otherwise be applicable still apply this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
